       Case 2:20-cv-00496-CB-CRE Document 118 Filed 03/25/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA



MICHAEL GRAHAM; ALEXUS DIGGS; and
HEATHER CONNOLLY, on behalf of                          Civil Action No. 2:20-cv-00496-CRE
themselves and all others similarly situated,

Plaintiffs-Petitioners,                                 Chief United States Magistrate Judge
                                                        Cynthia Reed Eddy
v.

ALLEGHENY COUNTY; and ORLANDO
HARPER, Warden of Allegheny County Jail,                ELECTRONICALLY FILED

Defendants-Respondents.




                            JOINT CASE MANAGEMENT ORDER

                      25th day of March
        AND NOW this ____         ______, 2021, the Court adopts the following case

management order:
     1. The Court shall hold regular status conferences for purposes of tracking the progress of

        and addressing issues related to the vaccination of inmates and staff at the Allegheny

        County Jail (ACJ). These status conferences will be held at least monthly, though they may

        be more frequent if the Court decides. The Court will issue a separate scheduling Order,

        and the parties will be required to submit a joint status report prior to each conference.

     2. The parties shall complete fact discovery by August 20, 2021.

     3. Plaintiff’s Expert Reports are due on or before September 20, 2021.

     4. Defendant’s Expert Reports are due on or before October 20, 2021.

     5. Depositions of all experts shall be on or before November 20, 2021.

     6. Summary Judgment motions shall be due by December 20, 2021, with briefs limited to 20

        pages; Responses to Summary Judgment motions due by January 20, 2022, with briefs

        limited to 20 pages; and Replies due by February 3, 2022, with briefs limited to 5 pages.

                                                  1
       Case 2:20-cv-00496-CB-CRE Document 118 Filed 03/25/21 Page 2 of 2




       IT IS FURTHER ORDERED that counsel shall confer with their clients prior to all

case management, status ,or pretrial conferences to obtain authority to participate in

settlement negotiations to be conducted by the Court. Counsel are encouraged to instruct the

principals to be available by telephone to facilitate the amicable resolution of all litigation.



                                                       BY THE COURT:

                                                       s/Cynthia Reed Eddy
                                                       Chief United States Magistrate Judge




                                                   2
